Citation Nr: 0601140	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-21 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2004.  

In October 2004, the Board remanded the veteran's claim for 
further development.  



FINDING OF FACT

The veteran currently is not shown to have worse than Level 
II hearing loss in the right ear and Level II hearing loss in 
the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in July 2002, July 2004, and October 2004, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the June 2003 Statement of the Case and the July 2005 
Supplemental Statement of the Case, the RO provided the 
regulations for the claim for increase, and thereby informed 
the veteran of the evidence needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background 

In October 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  

The August 2002 VA audiology examination indicates that the 
veteran's claims file was reviewed.  The veteran reported 
hearing loss and tinnitus.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
45
85
LEFT
20
25
30
40
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  

The examiner stated that there was slight to mild 
sensorineural hearing loss in both ears, from 250 through 
2000 hertz, and beginning at 3000 hertz, the hearing loss 
became mild, dropping to severe in both ears.  

The examiner stated that the results reflected good word 
recognition ability in each year.  The examiner stated that 
hearing aid use was not indicated that the time, given the 
veteran's relatively normal hearing acuity in the low and mid 
frequencies.  

The September 2002 examination indicates that the veteran 
reported hearing loss and ringing in his ears.  The veteran's 
ears were examined.  

The examiner's impression was that of bilateral sensorineural 
hearing loss.  The examiner stated that, overall, it appeared 
that the veteran had some hearing loss as a result of noise 
exposure in the military.  

A September 2004 private medical record indicates that the 
veteran reported hearing loss and ringing tinnitus.  His 
audiogram showed bilateral high frequency sensorineural 
hearing loss.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
85
LEFT
35
45
40
60
85

The impression was that of bilateral sensorineural hearing 
loss with associated tinnitus, possibly secondary to noise 
induced trauma.  

A November 2004 private medical report clarified the 
audiometric test results from the September 2004 private 
report.  It was noted that the veteran's responses to tones 
showed a hearing loss that was moderate in the low 
frequencies, sloping to severe in the high frequencies.  

The veteran's speech reception threshold was consistent with 
the hearing loss measured for tones.  It was stated that the 
veteran's hearing loss could be classified as sensorineural, 
meaning that there was no significant difference between 
thresholds for air or bone conducted signals.  

The veteran demonstrated excellent word recognition ability 
when tested with louder than normal conversational speech and 
in the absence of background noise.  

The impression was that of moderate-severe high frequency 
sensorineural hearing loss.  

The June 2005 VA audiology examination indicates that the 
veteran reported difficulty hearing when he was at a distance 
or if there was background noise present.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
55
85
LEFT
35
35
35
45
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right and left ears.  

The examiner stated that, in the right ear, there was a mild 
sensorineural hearing loss through 2000 hertz, sloping to 
moderate loss at 3000 hertz, and a severe hearing los in the 
higher frequencies.  

In the left ear, there was a mild sensorineural hearing loss 
through 3000 hertz, sharply sloping to a severe sensorineural 
hearing loss in the highest frequencies.  

The examiner stated that the veteran's hearing loss had 
decreased since his last rating in 2002.  The four frequency 
pure-tone average for the right ear in 2002 was 48 decibels, 
and was currently 53.75 decibels.  The four frequency pure-
tone average for the left ear in 2002 was 44 decibels, and 
was currently 52.5 decibels.  

The examiner noted that the current hearing test was in close 
agreement with the results that were obtained in the 
September 2004 private examination.  



Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  

It also indicated that in the case of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated 
that a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

The RO has assigned a zero percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2005).  

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The veteran asserts that the service-connected bilateral 
hearing loss is more severe than the current noncompensable 
rating reflects.  

The August 2002 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 47.5 decibels for the right ear, 
with speech discrimination of 88 percent correct.  The 
average decibel threshold for the left ear was 43.8 decibels, 
with speech discrimination of 88 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level II hearing loss in the right ear, and Level II hearing 
loss in the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.  

The June 2005 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 53.75 decibels for the right ear, 
with speech discrimination of 84 percent correct.  The 
average decibel threshold for the left ear was 52.5 decibels, 
with speech discrimination of 84 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level II hearing loss in the right ear, and Level II hearing 
loss in the left ear, which results in a rating of no 
percent.  Diagnostic Code 6100.  

The Board notes that the results from the September 2004 
private audiology examination cannot be evaluated under the 
Rating Schedule as there is no indication that the veteran's 
hearing acuity was measured by a controlled speech 
discrimination test (Maryland CNC).  

Under 38 C.F.R. § 4.85, an examination for hearing impairment 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  The 
September 2004 private audiology examination shows 
examination by pure tone audiometry test, but not by 
controlled speech discrimination test (Maryland CNC).

In conclusion, based on the August 2002 and June 2005 VA 
examination results,  mechanical application of the Rating 
Schedule establishes that a compensable disability rating is 
warranted for the service-connected bilateral hearing loss.  
See Lendenmann, supra.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings," as enunciated by the Court 
in the case of Fenderson, would be in order.  

However, the noncompensable rating has been in effect since 
the effective date of service connection for bilateral 
hearing loss, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.  

The Board concludes that the service-connected disability 
picture is appropriately rated as being noncompensably 
disabling.  The preponderance of the evidence is against the 
claim for a higher rating for the service-connected bilateral 
hearing loss.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial compensable evaluation for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


